Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 18-20, 22 and 40-46 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    183
    787
    media_image1.png
    Greyscale

and the species of Example 276, found on page 397 of the specification (reproduced below),

    PNG
    media_image2.png
    280
    1242
    media_image2.png
    Greyscale

in the reply filed on January 21, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
January 21, 2022.



Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that 

Claim Objections
Claims 41 and 42 are objected to because of the following informalities:  
a)	 in claim 41, “R7” should be changed to “R7” for the sake of consistency with claim 1; and
b)	 in claim 42, “R7” should be changed to “R7”  for the sake of consistency with claim 1.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6 of the claim, the "optional" should be deleted because a valence problem is raised if the dotted line does not represent a double bond.
In claim 1, line 13 of the claim, "CH" should be added after "C" because a valence problem is raised in the definition of a, b, c, and d when not linked to the moiety
    PNG
    media_image3.png
    125
    142
    media_image3.png
    Greyscale
.
In claim 1 (under the definition of R5 and R6), the phrase "when on adjacent carbons and" should be deleted since the R5 and R6 variables are not present on 
In claim 1 (under the definition of R7), the "oxo" should be deleted because a valence problem would be raised since the R7 is substituted on the heteroaryl of R1 (the 9th line from the bottom of page 3).
In claim 18, an “and” should be added before the last compound claimed for proper Markush language format.
In claim 18, the next to the last line of the claim, the “and” should be replaced by “or”.


Allowable Subject Matter
	The elected species of Example 276, found on page 397 of the specification, is allowable over the prior art of record.

Claims 19 and 40-46 are objected to as being dependent upon a rejected base claim, but would be 

The instant claimed invention is directed to compounds of Formula (Ie), 
    PNG
    media_image4.png
    181
    382
    media_image4.png
    Greyscale
, and pharmaceutical compositions comprising compounds of Formula (Ie).  The novel and nonobvious aspect of this invention involves the tricyclic ring system in Formula (Ie).  The X-reference listed on the International Search Report, WO 2016/194831 A1, has been considered.  However, this WO can be considered only a state of the prior art in regards to the currently amended claims.  Therefore, the instant claimed invention is free of the prior art of record.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 25, 2022
Book XXV, page 136